Exhibit 10.32

 

Employment Letter

 

December 24, 2003

 

Alan Rubinfeld

68 Redner Road

Morristown, N J07960

 

Dear Alan;

 

Please allow this letter to serve as the entire agreement between Savient
Pharmaceuticals, Inc. (the “Company”) and you, Alan Rubinfeld (the “Employee”)
with respect to certain aspects of your employment with the Company.

 


ACKNOWLEDGEMENT

 

The Company acknowledges and agrees that the Employee is and will remain a
partner of, and has and will retain an interest in, Tatum CFO Partners, LLP
(“Tatum”), which will benefit the Company in that the Employee will have access
to certain Tatum resources.  The Employee acknowledges and agrees that as
compensation for access to Tatum’s resources, the company will pay certain
specified amounts to Tatum as provided in the Resources Agreement between the
Company and Tatum, dated on or about the date of this agreement, and
acknowledges that such amounts might otherwise have been paid to Employee as
compensation, and that Employee shall have no right to such amounts.  The
Company and the Employee agree that any payments made to Tatum are not to be
treated as compensation to the Employee for purposes of determining taxable
income and should not be reflected as compensation in the Employee’s W-2 report.

 


BEGINNING DATE

 

The Employee will work for the Company beginning on January 5, 2004 and this
contract will expire on April 30, 2004.

 

Position and Duties

 

Employee shall serve as the acting chief financial officer of the Company,
reporting to the Company’s chief executive officer.  Employee shall perform such
duties and functions as the Company’s chief executive officer and Board of
Directors shall from time to time determine and Employee shall comply in the
performance of such duties with the policies of, and be subject to the direction
of, the Company’s chief executive officer and Board of Directors.

 

During the term of this Agreement, Employee shall devote all of his working time
and attention, reasonable vacation time and absences for sickness excepted, to
the business of the Company, as necessary to fulfill his duties.  Employee shall
perform the duties assigned to him with fidelity and to the best of his ability.

 

The principal location at which the Employee shall perform his duties hereunder
shall be at the Company’s offices in East Brunswick, New Jersey. 
Notwithstanding the foregoing, Employee shall perform such services at such
other locations as may be required for the proper performance of his duties

 

--------------------------------------------------------------------------------


 

hereunder, and Employee recognizes that such duties may involve periodic travel,
including travel to the United Kingdom and Israel.

 


COMPENSATION

 

Salary

 

Employee will be paid $20,833 a month

 

Other Compensation Provisions:

 


BENEFITS

 

The Employee will be eligible to participate in the Company’s  401(k) plan to
the extent permitted by the terms of such plan and will be eligible for vacation
and holidays consistent with the Company’s policy as it applies to senior
management, and to the extent permitted by the applicable plan the Employee will
be exempt from any delay periods required for eligibility.

 

In lieu of the Employee participating in the Company-sponsored employee medical
insurance benefit and disability plans, the Employee will participate in Tatum’s
group plans as a partner of Tatum, and the Company will pay the Employee an
amount equal to that portion of the premium paid by the Company in respect of
employee participation in the Company’s medical and disability insurance plans. 
Such payment will be made monthly as an expense reimbursement and, to the extent
permitted by law, not part of employee compensation.  Notwithstanding the above,
the Company may include the Employee as a participant in the Company’s own
disability plan or other benefit plans if such plans are not provided by Tatum.

 

The Employee will be covered by the Company’s director and officer insurance to
the same extent as other senior management of the Company at no additional cost
to the Employee, and the Company will maintain such insurance at all times while
this agreement remains in effect.

 

The Company agrees to indemnify the Employee to the full extent permitted by law
and to the same extent as it indemnifies its other senior executive for any
losses, costs, damages, and expenses, including reasonable attorneys’ fees, as
they are incurred, in connection with any cause of action, suit, or other
proceeding arising in connection with employment with the Company.

 


TERMINATION

 

The Company may terminate the Employee’s employment for any reason upon at least
30 days’ prior written notice to the Employee, such termination to be effective
on the date specified in the notice, provided that such date is no earlier than
30 days from the date of delivery of the notice.  Likewise, the Employee may
terminate his or her employment for any reason upon at least 30 days’ prior
written notice to the Company, such termination to be effective on the date 30
days following the date of the notice.  The Employee will continue to render
services and to be paid during such 30-day period, regardless of who gives such
notice; provided, however, that the Company may elect not to have Employee
continue to provide services during such period, and may prohibit Employee from
coming to the Company’s offices during such period, but the Company shall be
obligated to continue to pay Employee during such 30 day period.  The Employee
may terminate this letter agreement immediately if the Company has not remained

 

--------------------------------------------------------------------------------


 

current in its obligations under this letter or if the Company engages in or
asks the Employee to engage in or to ignore any illegal or unethical conduct.

 

This agreement will terminate immediately upon the death or permanent disability
of the Employee.  For purposes of this agreement, permanent disability will be
as defined by the applicable policy of disability insurance or, in the absence
of such insurance, by the Company’s Board of Directors acting in good faith.

 

The Employee’s Salary will be prorated for the final pay period based on the
number of days in the final pay period up to the effective date of termination
or expiration.

 

 If the termination of this Agreement is within 90 days of the Beginning Date,
the Employee will be entitled to receive a payment equal to the remaining term
of the contract.

 

Non-Disclosure of Confidential Information

 

Employee shall not, during the term of this Agreement, or at any time following
termination of this Agreement, directly or indirectly, disclose or permit to be
known (other than as is required in the regular course of his duties (including
without limitation disclosures to the Company’s advisors and consultants) or is
required by law (in which case Employee shall, to the extent practicable, give
the Company prior written notice of such required disclosure) or with the prior
written consent of the Company’s chief executive officer), to any person, firm
or corporation, any confidential information acquired by him during the course
of, or incident to, his employment hereunder, relating to the Company and its
subsidiaries (collectively, the “SPI Group”), any client of the SPI Group or any
corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing.  Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, competitive
analyses, pricing policies, employee lists, personnel policies, the substance of
agreements with customers, suppliers and others, marketing or dealership
arrangements, servicing and training programs and arrangements, customer lists
and any other documents embodying such confidential information.  This
confidentiality obligation shall not apply to any confidential information which
thereafter becomes publicly available other than pursuant to a breach of this
section by Employee.

 

All information and documents relating to the SPI Group as hereinabove described
(or other business affairs) shall be the exclusive property of the Company, and
Employee shall use commercially reasonable best efforts to prevent any
publication or disclosure thereof.  Upon termination of Employee’s employment
with the Company, all documents, records, reports, writings and other similar
documents containing confidential information, including copies thereof, then in
Employee’s possession or control shall be returned and left with the Company.

 

Employee agrees that if he breaches, or threatens to commit a breach of, any of
the provisions of this non-disclosure of confidential information section of
this agreement (the “Restrictive Covenant”), the Company shall have, in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law and in equity, the right to injunctive relief and/or to have the
Restrictive Covenant specifically enforced by a court of competent jurisdiction,
it being agreed that any breach or threatened breach of the Restrictive Covenant
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company.  Notwithstanding the foregoing,
nothing herein shall constitute a waiver by Employee of his right to contest
whether a breach or threatened breach of the Restrictive Covenant has occurred.

 

--------------------------------------------------------------------------------


 

Miscellaneous

 

This agreement contains the entire agreement between the parties with respect to
the matters contained herein, superseding any prior oral or written statements
or agreements.

 

The provisions in this agreement concerning the payment of Salary and the
non-disclosure of confidential information will survive any termination or
expiration of this agreement.

 

Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) if and to the extent
such delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

 

The terms of this letter agreement are severable and may not be amended except
in a writing signed by the parties.  If any portion of this agreement is found
to be unenforceable, the rest of this agreement will be enforceable except to
the extent that the severed provision deprives either party of a substantial
portion of its bargain.

 

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of New Jersey without giving effect to
conflicts-of-laws principles.

 

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.

 

Please sign below and return a signed copy of this letter to indicate your
agreement with its terms and conditions.

 

Sincerely yours,

 

 

 

Savient Pharmaceuticals, Inc

 

 

 

By:

  /s/ Sim Fass

 

 

 

 

Name: Dr. Sim Fass

 

 

 

Title: CEO

 

 

 

 

 

Acknowledged and agreed by:

 

 

 

 

EMPLOYEE:

 

 

 

  /s/ Alan Rubinfeld

 

 

(Signature)

 

 

 

Alan Rubinfeld

 

(Print name)

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------